Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyajima et al (US 2002/0118429 A1).
Regarding claim 1, Miyajima et al discloses an optical deflector (Fig. 22) comprising:
a movable portion (510) having a reflecting surface (508); 
an elastic member (522, 524) configured to swingably support the movable portion about a swinging axis (along 522, 524); and
a support portion (526, 528) configured to support the elastic member (522, 524), wherein
the movable portion (510)  includes a first movable plate (516) including the reflecting surface (508), and a second movable plate (550) including a driving force generating surface (para [0142]), 

the second movable plate includes at least one second rib (vertical walls of 534)  formed on a back surface of the driving force generating surface (550),
the first rib and the second rib being configured to intersect each other, and part of the first rib and part of the second rib are bonded (see 534).

Regarding claim 2, the optical deflector according to claim 1, wherein the at least one first rib includes the first ribs (plurality of horizontal walls of 534), and the at least one second rib includes the second ribs (plurality of vertical walls of 534).

Regarding claim 3, the optical deflector according to claim 2, wherein the first ribs extend in a direction parallel to the swinging axis of the elastic member (along the axis of 522, 524).

Regarding claim 6, the optical deflector according to claim 3, wherein the second ribs extend in a direction perpendicular to the swinging axis of the elastic member (perpendicular to the axis along 522, 524).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miyajima et al (US 2001/0118429 A1).
Miyajima et al discloses the claimed invention as set forth above except for wherein the second ribs extend curvilinearly.  It would have been obvious to one having ordinary skill in the art at the time of invention before the effective filing date to change the configuration of the second ribs to extend curviliearly to coincide with the circle or oval shaped reflecting surfaces as shown in Figs. 2 and 3, as being motivated to get rid of unnecessary materials or weights.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miyajima et al in view of Takaka et al (US 2013/0083379 A1).
Regarding claim 9, Miyajima et al discloses the claimed invention as set forth above except for wherein the second movable plate includes a movable plate main body to which the first movable plate is bonded, a stress transmission prevention portion connected with the elastic member, and a connection portion connecting the movable plate main body and the stress transmission prevention portion, and the stress transmission prevention portion is apart from the movable plate main body.
Takaka et al discloses the second movable plate includes a movable plate main body to which the first movable plate is bonded (see Fig. 2), a stress transmission prevention portion (11) connected with the elastic member (50), and a connection portion connecting the movable plate main body and the stress transmission prevention portion, and the stress transmission prevention portion is apart from the movable plate main body (paras [0050], [0058], [0065], [0094]).


Regarding claim 4, in combination, the optical deflector according to claim 2, wherein the reflecting surface has an elliptical outline, and the first ribs extend in directions parallel to lines connecting intersection points of an outer circumference and a major axis of the reflecting surface and intersection points of the outer circumference and a minor axis of the reflecting surface (see Figs. 3A front surface, Fig. 3B back surface paras [0055], [0056]).

Regarding claim 5, in combination, the optical deflector according to claim 2, wherein the reflecting surface has an elliptical outline, and the first ribs extend along concentrically disposed ellipses (see Figs. 3A and 3B).

Regarding claim 7, Miyajima et al in view of Takaka et al discloses the claimed invention as set forth above except for wherein the second ribs extend in directions parallel to diagonal lines of a rectangular shape that is circumscribed about the reflecting surface.  It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective date to extend the second ribs in directions parallel to diagonal lines of a rectangular shape that is circumscribed about the reflection surface for the purpose of adding additional rigidities.

Regarding claim 10, in combination, the optical deflector according to claim 9, wherein


the elastic member and the stress transmission prevention portion are apart from the first frame and the second frame (see Figs. 1, 2, 3A and 3B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






2/27/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872